Exhibit 10.17

ROTECH HEALTHCARE INC.

EMPLOYEES PLAN TRUST AGREEMENT

(Effective July 1, 2007)

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I NAME AND ACCEPTANCE

   1

Sec.   1.01.

   NAME. This Trust Agreement and Trust hereby shall be known as the “Rotech
Healthcare Inc. Employees Plan Trust.”    1

Sec.   1.02.

   ACCEPTANCE. The Trustee accepts the Trust established and continued herein
which is and becomes part of the Plan and agrees to perform the obligations
imposed under this Trust Agreement    2

ARTICLE II MANAGEMENT AND CONTROL OF TRUST FUND

   2

Sec.   2.01.

   TRUST FUND. The “Trust Fund” as of any date means all property of every kind
held or acquired by the Trustee pursuant to this Trust. “Trust Fund” is also
referred to as “Trust assets.” The Trustee may manage, administer and invest all
contributions made to the Trust by the Employer or Employers under the Plan as
one Trust Fund. If, for any reason, it becomes necessary to determine the
portion of the Trust Fund allocable to Employees and former Employees of any
Employer as of any date, the Committee (as defined in Section 2.02 herein) shall
specify such date as an Accounting Date, and after all adjustments required
under the Plan as of that Accounting Date have been made, the portion of the
Trust Fund attributable to such Employees and former Employees shall be
determined and shall consist of an amount equal to the aggregate of the Account
balances of Employees and former Employees of that Employer plus an amount equal
to any allocable contributions made by that Employer since the close of the
immediately preceding Plan Year    2

Sec.   2.02.

   PLAN ADMINISTRATION. The Plan shall be administered by a Committee appointed
by the Board of Directors of the Company. Except as provided in the Plan,
Section 2.04 herein, and under ERISA, the Trustee shall have no authority to act
unless directed by the Committee. In the absence of a Committee, the Board of
Directors of the Company, as Named Fiduciary assumes the powers, duties and
responsibilities of the Committee. The Committee may authorize one or more
individuals to sign all communications between the Committee and Trustee. The
Company shall at all times keep the Trustee advised of the names of the members
of the Committee and individuals authorized to sign on behalf of the Committee,
and provide specimen signatures thereof. With the Trustee’s prior written
consent, the Committee may authorize the Trustee to act, without specific
directions or other directions or instructions from the Committee, on any matter
or class of matters with respect to which directions or instructions from the
Committee are called for hereunder. The Trustee shall be fully protected in
relying on any communication sent by any authorized person and shall not be
required to verify the accuracy or validity of any signature. If the Trustee
requests any directions hereunder and does not receive them, the Trustee shall
act or refrain from acting, as it may determine, with no liability for such
action or inaction. Notwithstanding the provisions herein, the Trustee: (i)
shall act in accordance with its obligations under ERISA and the Plan; and (ii)
is the sole discretionary fiduciary with respect to borrowing money for the
purpose of purchasing employer securities and for the purchase or sale of
employer securities    2

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page ii



--------------------------------------------------------------------------------

Sec.   2.03.

   EXERCISE OF TRUSTEE’S DUTIES. The Trustee shall discharge his duties
hereunder solely in the interest of Plan Participants and other persons entitled
to benefits under the Plan, and:    2

Sec.   2.04.

   GENERAL POWERS. The Trustee has full discretion and authority with regard to
the investment and reinvestment of the Trust Fund, except with respect to a
Trust Asset under the control or direction of an Investment Manager or
Investment Advisor properly appointed by the Board of Directors of the Company
or with respect to a Trust Asset properly subject to Employer or Committee
direction of investment. Subject to the provisions of Sections 2.02, 2.03 and
2.09 and Article III herein, with respect to the Trust Fund, the Trustee shall
have, but shall not be limited to the following powers, rights and duties in
addition to those provided elsewhere in this Trust, the Plan or by law:    3

Sec.   2.05.

   RESPONSIBILITY OF TRUSTEE. The Trustee shall not be responsible in any way
for the adequacy of the Trust Fund to meet and discharge any or all liabilities
under the Plan or for the proper application of distributions made or other
actions taken upon the direction of the Committee. The powers, duties and
responsibilities of the Trustee shall be limited to those set forth in this
Trust and the Plan, or as later agreed upon by the Trustee, Company, and
Committee in writing    7

Sec.   2.06.

   COMPENSATION AND EXPENSES. The Trustee shall be entitled to reasonable
compensation for his services, as agreed to between the Company and the Trustee
from time to time in writing and to reimbursement of all reasonable expenses
incurred by the Trustee in the administration of the Trust and Plan. The Trustee
is authorized to pay from the Trust Fund all expenses reasonably incurred by the
Trustee, to the extent such fees and expenses are for the ordinary and necessary
administration and operation of the Trust, including its compensation,
compensation to any agents employed by the Trustee and any reasonable accounting
and reasonable legal expenses, to the extent they are not paid directly by the
Company or Employers. If the Trustee does not pay from the Trust Fund expenses
reasonably incurred, the Company shall pay such expenses. If the Trustee is
permitted to pay such expenses from the Trust Fund but there are not sufficient
amounts in the Trust Fund to pay such expenses, the Trustee has the right (i) to
offset the amounts due to it against the Trust Fund and the Trustee shall be
authorized to sell Trust assets of the Trust Fund, or (ii) to put Company Stock
to the Company pursuant to Section 3.05 hereof to the extent necessary to obtain
sufficient cash to pay such expenses. Any fee or expense paid directly or
indirectly by the Company shall not be considered an Employer contribution to
the Trust, provided the fee or expense relates to the ordinary and necessary
administration of the Trust    8

Sec.   2.07.

   CONTlNUATION OF POWERS UPON TRUST TERMINATION. Notwithstanding anything to
the contrary in this Agreement, upon termination of the Trust, the powers,
rights and duties of the Trustee hereunder shall continue until all Trust assets
have been liquidated and distributed out of the Trust    8

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page iii



--------------------------------------------------------------------------------

Sec.   2.08.

   BOND. The Trustee shall be required to provide bond pursuant to the Plan for
the faithful performance of its duties under the Trust and Plan, unless exempted
pursuant to ERISA Section 412(a)    8

Sec.   2.09.

   COMMITTEE DIRECTIONS. All decisions, determinations, directions,
interpretations, and applications (collectively referred to as “determination”)
of the Plan and Trust by the Committee shall be final and binding upon all
persons, including (but not limited to) the Trustee, the Company, and all
Participants and Beneficiaries unless such determination is in violation of
ERISA or any federal or state laws    8

Sec.   2.10.

   INSURANCE PROCEEDS. The Trustee will allocate any insurance proceeds received
from the purchase of insurance contracts to Participants’ Accounts in the same
manner as the allocation under the Plan of the Employer contribution for the
Plan Year in which the death of the insured Participant occurs    8

ARTICLE III PROVISIONS RELATED TO INVESTMENT OF TRUST FUND

   8

Sec.   3.01.

   INVESTMENT OF TRUST FUND. Any cash received by the Trustee as Employer
contributions or as Income of the Trust Fund shall be invested at the direction
of the Committee or shall be applied to the payment of General Obligations of
the Trust. In making payments in respect of General Obligations of the Trust,
the income shall be first used to pay interest payments. The Trustee is
authorized to purchase Company Stock from cash held in the Trust Fund. The
Trustee is further authorized to purchase Company Stock from the Company or from
any shareholder, and the Company Stock may be outstanding, newly issued or
treasury stock. All purchases or exchanges of Company Stock shall be for no more
than “adequate consideration,” as defined in Section 3(18) of ERISA. If there is
no generally recognized market for Company Stock, “adequate consideration” shall
mean the fair market value of such Company Stock, determined in good faith by
the Trustee. Pending such investment or application of cash, the Trustee may
invest the cash in accordance with Article II hereof or may retain cash
uninvested without liability for interest if it is prudent to act in such a
manner.    8

Sec.   3.02.

   STOCK SPLITS AND OTHER CAPITAL REORGANIZATION, DIVIDENDS. Any Company Stock
received by the Trustee as a stock split or as a result of a reorganization or
other recapitalization of the Company (collectively referred to as “stock
split”) shall be held in the Trust and allocated in accordance with the terms of
the Plan as of each Accounting Date under the Plan. Cash or stock in kind
Dividends received by the Trustee shall be reinvested in accordance with the
terms of the Plan    9

Sec.   3.03.

   VOTING OF SHARES AND TENDER OR EXCHANGE OFFERS. Company stock held in the
Trust Fund shall be voted, tendered and exchanged by the Trustee as directed by
the Committee, and consistent with its duties described in Section 2.03 herein
   9

Sec.   3.04.

   DISTRIBUTION OF TRUST FUND. The Trustee shall make all distributions in
accordance with the direction of the Committee. The Trustee shall not distribute
Company Stock to any participant or terminated participant or beneficiary of
such participant    9

Sec.   3.05.

   PARTICIPANT LOANS. The Trustee shall not be permitted to make loans to
Participants and Beneficiaries    9

ARTICLE IV VALUATION OF TRUST FUND

   9

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page iv



--------------------------------------------------------------------------------

ARTICLE V NO REVERSION TO EMPLOYER

   9

ARTICLE VI CHANGE OF TRUSTEE

   10

Sec.   6.01.

   RESIGNATION OF THE TRUSTEE. The Trustee may resign its position at any time
by giving sixty (60) days’ advance written notice to the Company, unless such
notice period is waived by the Company or the Committee. If the Company fails to
appoint a successor trustee within sixty (60) days of its receipt of the
Trustee’s written notice of resignation, the Trustee will treat the Board of
Directors of the Company as having been appointed as Trustee and as having their
acceptance of the appointment as Trustee with the former Trustee.    10

Sec.   6.02.

   REMOVAL OF THE TRUSTEE. The Company may remove the Trustee by hand delivering
or by mailing by registered or certified mail, addressed to such Trustee at his
or her or its last known address, at least sixty (60) days’ advance written
notice of removal, subject to providing the removed Trustee with satisfactory
written evidence of the appointment of a successor Trustee and of the successor
Trustee’s acceptance of the trusteeship. If two or more persons hold the
position of Trustee, in the event of the removal of one such person, during any
period the selection of a replacement is pending, or during any period such
person is unable to serve for any reason, the remaining person or persons will
act as the Trustee    10

Sec.   6.03.

   DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE. If the
Trustee resigns or is removed, it shall promptly transfer and deliver the assets
of the Trust Fund to the successor Trustee, and may reserve such amount to
provide for the payment of all fees and expenses, or taxes then or thereafter
chargeable against the Trust Fund, to the extent not previously paid by the
Employers. The Employers shall be obligated to reimburse the Trust for any
amount reserved by the Trustee. Within sixty (60) days, the resigned or removed
Trustee shall furnish to the Company and the successor Trustee an account of its
administration of the Trust from the date of its last account. Each successor
Trustee shall succeed to the title to the Trust Fund vested in the predecessor
Trustee without the signing or filing of any further instrument, but any
resigning or removed Trustee shall execute all documents and do all acts
necessary to vest such title or record in any successor Trustee. Each successor
Trustee shall have all the powers, rights and duties conferred by this Trust as
if originally named Trustee. No successor Trustee shall be personally liable for
any act or failure to act of a predecessor Trustee, except as required by ERISA.
With the approval of the Company or Committee, a successor Trustee may accept
the account rendered and the property delivered to it by its predecessor Trustee
as a full and complete discharge to the predecessor Trustee without incurring
any liability or responsibility for so doing    11

Sec.   6.04.

   FILLING TRUSTEE VACANCY. The Company shall fill a vacancy in the office of
Trustee as soon as practicable by a writing filed with the person or entity
appointed to fill the vacancy    11

ARTICLE VII ADDITIONAL EMPLOYERS

   11

ARTICLE VIII AMENDMENT AND TERMINATION

   11

Sec.   8.01.

   AMENDMENT. While the Company expects and intends to continue the Trust, the
Company reserves the right to amend the Trust at any time pursuant to an action
of the Board of Directors of the Company. However, no   

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page v



--------------------------------------------------------------------------------

  amendment shall change the rights, duties and liabilities of the Trustee under
the Trust without its prior written agreement, nor reduce a Participant’s
benefits to less than the amount such Participant would be entitled to receive
if such Participant had resigned from the employ of the Employer on the date of
the amendment unless otherwise required or permitted by the Code or ERISA.
Amendments to the Trust shall be in writing and shall be effective upon
execution of such amendments by both the Company and the Trustee unless
otherwise agreed    11

Sec. 8.02.

  TERMINATION. The Trust may be terminated as to all Employees on any date
specified by the Company. The Trust will terminate as to any Employer on the
first to occur of the following:    12

ARTICLE IX INDEMNIFICATION, APPOINTMENT OF INVESTMENT MANAGER, AND APPOINTMENT
OF ANCILLARY TRUSTEE

   12

Sec. 9.01.

  INDEMNIFICATION    12

Sec. 9.02.

  LIMITATION ON LIABILITY - IF INVESTMENT MANAGER, INVESTMENT ADVISOR, ANCILLARY
TRUSTEE OR INDEPENDENT FIDUCIARY APPOINTED. The Trustee shall not be liable for
the acts or omissions of any Investment Manager, Investment Advisor or an
ancillary trustee or custodian appointed by the Company, nor shall the Trustee
be under any obligation to invest or reinvest or otherwise manage any asset of
the Trust Fund which is subject to the management of a properly appointed
Investment Manager, Investment Advisor, custodian or ancillary trustee. The
Committee, the Trustee, the Company and any properly appointed Investment
Manager, Investment Advisor, custodian or ancillary trustee may execute a letter
agreement pursuant to Section 9.03 herein as a part of this Trust delineating
duties, responsibilities and liabilities of the Investment Manager, Investment
Advisor, custodian or ancillary trustee with respect to any part of the Trust
Fund under the control of the Investment Manager, Investment Advisor, custodian
or ancillary trustee    14

Sec. 9.03.

  APPOINTMENT OF AN INVESTMENT MANAGER, INVESTMENT ADVISOR OR AN ANCILLARY
TRUSTEE. The Company, in writing, may appoint any person or trust company in any
state to act as an Investment Manager, Investment Advisor or as an ancillary
trustee with respect to a designated portion of the Trust Fund. An Investment
Manager, Investment Advisor or ancillary trustee must acknowledge in writing its
acceptance of the terms and conditions of its appointment as an Investment
Manager, Investment Advisor or as an ancillary trustee and its fiduciary status
under ERISA. The Investment Manager, Investment Advisor and ancillary trustee
have the rights, powers, duties, and discretion as the Company may delegate,
subject to any limitations or directions specified in the instrument evidencing
appointment of the Investment Manager, Investment Advisor or ancillary trustee
and to the terms of the Trust or of ERISA. The investment powers delegated to
the Investment Manager, Investment Advisor or to the ancillary trustee may
include any investment powers available under Section 2.04 or Section 3.03
hereof, including but not limited to, the right to invest or reinvest any
portion of the assets of the Trust Fund in Company Stock and to invest or
reinvest any portion of the assets of the Trust Fund in a common trust fund, as
described in Code Section 584, or in any collective investment fund, the
provisions of   

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page vi



--------------------------------------------------------------------------------

   which govern the investment of such assets and which the Trust incorporates
by this reference, but only if the Investment Manager, Investment Advisor or
ancillary trustee is a bank or similar financial institution supervised by the
United States or by a State and the ancillary trustee (or its affiliate, as
defined in Code Section 1504) maintains the common trust fund or collective
investment fund exclusively for the collective investment of money contributed
by the ancillary trustee (or its affiliate) in a trustee capacity and which
conforms to the rules of the Comptroller of the Currency    15

Sec.   9.04.

   PARTIES TO LITIGATION. Except as otherwise provided by ERISA, no Participant
or Beneficiary is a necessary party or is required to receive notice of process
in any court proceeding involving the Plan, the Trust, the Trust Fund or any
fiduciary of the Plan. Any final judgment entered in any proceeding will be
conclusive as to the parties over which the court entering the judgment has
jurisdiction    16

ARTICLE X MISCELLANEOUS

   16

Sec. 10.01.

   DISAGREEMENT AS TO ACTS. If there is a disagreement between the Trustee and
anyone as to any act or transaction reported in any accounting, the Trustee
shall have the right to have its own account settled by a court of competent
jurisdiction    16

Sec. 10.02.

   PERSONS DEALING WITH TRUSTEE. No person dealing with the Trustee shall be
required to see to the application of any money paid or property delivered to
the Trustee, or to determine whether or not the Trustee is acting pursuant to
any authority granted to it under the Trust or the Plan    16

Sec. 10.03.

   THIRD PARTY AND MULTIPLE TRUSTEES. No person dealing with the Trustee is
obligated to see to the proper application of any money paid or property
delivered to the Trustee, or to inquire whether the Trustee has acted pursuant
to any of the terms of the Trust and Plan. Each person dealing with the Trustee
may act upon any notice, request or representation in writing by the Trustee, or
by the Trustee’s duly authorized agent, and is not liable to any person in so
acting. The certificate of the Trustee that it is acting in accordance with the
Trust and Plan will be conclusive in favor of any person relying on the
certificate. If more than two persons act as Trustee, a decision of the majority
of such persons controls with respect to any decision regarding the
administration or investment of the Trust Fund, or any portion of the Trust Fund
with respect to which such persons act as Trustee. However, the signature of
only one Trustee is necessary to effect any transaction on behalf of the Trust
   16

Sec. 10.04.

   BENEFITS MAY NOT BE ASSIGNED OR ALIENATED. The interests of Participants,
Beneficiaries and other persons entitled to benefits under the Trust and Plan
are not subject to the claims of their creditors and may not be voluntarily or
involuntarily assigned, alienated or encumbered, except as allowed pursuant to
Code Section 401(a)(13) to the extent that the Committee, pursuant to the Plan,
directs the Trustee that any such interests are subject to a qualified domestic
relations order, as defined in Section 414(p) of the Code    17

Sec. 10.05.

   EVIDENCE. Evidence required of anyone under the Trust may be by certificate,
affidavit, document or other instrument which the person acting in reliance
thereon considers pertinent and reliable, and signed, made or presented by the
proper party    17

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page vii



--------------------------------------------------------------------------------

Sec. 10.06.

   WAIVER OF NOTICE. Any notice required under the Trust or Plan may be waived
in writing by the person entitled thereto    17

Sec. 10.07.

   COUNTERPARTS. The Trust may be executed in any number of counterparts, each
of which shall be deemed an original and no other counterparts need be produced
   17

Sec. 10.08.

   GOVERNING LAWS AND SEVERABILITY. The Trust shall be construed and
administered according to the laws of the State of New York to the extent that
such laws are not preempted by the laws of the United States of America. If any
provision of the Trust or Plan is held illegal or invalid, the illegality or
invalidity shall not affect the remaining provisions of the Trust and Plan, but
shall be severable, and the Trust and Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted herein    17

Sec. 10.09.

   SUCCESSORS. The Trust shall be binding on the Company, Employer and any
successor thereto by virtue of any merger, sale, dissolution, consolidation or
reorganization, on the Trustee and its successor and on all persons entitled to
benefits under the Plan and their respective heirs and legal representatives.   
17

Sec. 10.10.

   ACTION. Any action required or permitted to be taken by the Company under the
Trust shall be by resolution of its Board of Directors or by a person or persons
authorized by resolution of its Board of Directors. The Trustee shall not
recognize or take notice of any appointment of any representative of the Company
or Committee unless and until the Company or the Committee shall have notified
the Trustee in writing of such appointment and the extent of such
representative’s authority. The Trustee may assume that such appointment and
authority continue in effect until it receives written notice to the contrary
from the Company or Committee. Any action taken or omitted to be taken by the
Trustee by authority of any representative of the Company or Committee within
the scope of his or her authority shall be as effective for all purposes hereof
as if such action or nonaction had been authorized by the Company or Committee
   17

Sec. 10.11.

   CONFORMANCE WITH PLAN. Unless otherwise indicated in the Trust, all
capitalized terms herein shall have the meaning as stated in the Plan. To the
extent provisions of the Plan and the Trust conflict, the provisions of the Plan
shall govern; provided, however, that the Trustee’s duties and obligations shall
be determined solely under the Trust    18

Sec. 10.12.

   HEADINGS. The headings and sections of this Agreement are for convenience or
reference only and shall have no substantive effect on the provisions of this
Agreement    18

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page viii



--------------------------------------------------------------------------------

ROTECH HEALTHCARE INC.

EMPLOYEES PLAN TRUST AGREEMENT

THIS TRUST AGREEMENT, made as of the date hereof, by and between ROTECH
HEALTHCARE INC., a Delaware corporation (the “Company”), and NORTHSTAR TRUST
COMPANY, not in its corporate capacity, but solely in its capacity as trustee of
the Rotech Healthcare Inc. Employees Plan Trust, and his successors and assigns
in the trust hereby evidenced (the “Trustee”).

WITNESSETH THAT:

WHEREAS, the Company established the Rotech Healthcare Inc. Employees Plan
(“Plan”) which was amended and restated effective January 1, 2003;

WHEREAS, the Company desires to establish the trust in a separate document to be
known as the “Rotech Healthcare Inc. Employees Plan Trust Agreement” (the
“Trust”) which implements and forms a part of the Plan to be exempt from tax
under Section 501(a) of the Code;

WHEREAS, the Trustee accepts the Trust which is and becomes a part of the Plan
and agrees to perform the obligations set forth in this Trust;

WHEREAS, the Trust shall be interpreted, whenever possible, to comply with the
terms of the Code, ERISA, and all formal Regulations and rulings; and

WHEREAS, capitalized terms used but not defined herein shall have the respective
meanings given to such terms in the Plan.

NOW, THEREFORE, pursuant to the authority delegated to the undersigned officers
of the Company by resolution of its Board of Directors (the “Board”) and the
authority delegated to the Trustee under the Trust;

IT IS AGREED, by and between the parties hereto, that the trust provisions
contained herein shall constitute the agreement between the Company and the
Trustee in connection with the Plan and the Trust; and

IT IS FURTHER AGREED, that the Trustee hereby accepts its appointment as such
under this Trust on the date hereof, effective as of July 1, 2007.

IT IS FURTHER AGREED, by and between the parties hereto as follows:

ARTICLE I

NAME AND ACCEPTANCE

Sec. 1.01. NAME. This Trust Agreement and Trust hereby shall be known as the
“Rotech Healthcare Inc. Employees Plan Trust.”

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 1



--------------------------------------------------------------------------------

Sec. 1.02. ACCEPTANCE. The Trustee accepts the Trust established and continued
herein which is and becomes part of the Plan and agrees to perform the
obligations imposed under this Trust Agreement.

ARTICLE II

MANAGEMENT AND CONTROL OF TRUST FUND

Sec. 2.01. TRUST FUND. The “Trust Fund” as of any date means all property of
every kind held or acquired by the Trustee pursuant to this Trust. “Trust Fund”
is also referred to as “Trust assets.” The Trustee may manage, administer and
invest all contributions made to the Trust by the Employer or Employers under
the Plan as one Trust Fund. If, for any reason, it becomes necessary to
determine the portion of the Trust Fund allocable to Employees and former
Employees of any Employer as of any date, the Committee (as defined in
Section 2.02 herein) shall specify such date as an Accounting Date, and after
all adjustments required under the Plan as of that Accounting Date have been
made, the portion of the Trust Fund attributable to such Employees and former
Employees shall be determined and shall consist of an amount equal to the
aggregate of the Account balances of Employees and former Employees of that
Employer plus an amount equal to any allocable contributions made by that
Employer since the close of the immediately preceding Plan Year.

Sec. 2.02. PLAN ADMINISTRATION. The Plan shall be administered by a Committee
appointed by the Board of Directors of the Company. Except as provided in the
Plan, Section 2.04 herein, and under ERISA, the Trustee shall have no authority
to act unless directed by the Committee. In the absence of a Committee, the
Board of Directors of the Company, as Named Fiduciary assumes the powers, duties
and responsibilities of the Committee. The Committee may authorize one or more
individuals to sign all communications between the Committee and Trustee. The
Company shall at all times keep the Trustee advised of the names of the members
of the Committee and individuals authorized to sign on behalf of the Committee,
and provide specimen signatures thereof. With the Trustee’s prior written
consent, the Committee may authorize the Trustee to act, without specific
directions or other directions or instructions from the Committee, on any matter
or class of matters with respect to which directions or instructions from the
Committee are called for hereunder. The Trustee shall be fully protected in
relying on any communication sent by any authorized person and shall not be
required to verify the accuracy or validity of any signature. If the Trustee
requests any directions hereunder and does not receive them, the Trustee shall
act or refrain from acting, as it may determine, with no liability for such
action or inaction. Notwithstanding the provisions herein, the Trustee:
(i) shall act in accordance with its obligations under ERISA and the Plan; and
(ii) is the sole discretionary fiduciary with respect to borrowing money for the
purpose of purchasing employer securities and for the purchase or sale of
employer securities.

Sec. 2.03. EXERCISE OF TRUSTEE’S DUTIES. The Trustee shall discharge his duties
hereunder solely in the interest of Plan Participants and other persons entitled
to benefits under the Plan, and:

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 2



--------------------------------------------------------------------------------

(a) for the exclusive purpose of:

(i) providing benefits to Participants and other persons entitled to benefits
under the Plan; and

(ii) defraying reasonable expenses of administering the Plan;

(b) with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims; and

(c) in accordance with the documents and instruments governing the Plan unless,
in the good faith judgment of the Trustee, the documents and instruments are not
consistent with the provisions of the Code and ERISA.

Sec. 2.04. GENERAL POWERS. The Trustee has full discretion and authority with
regard to the investment and reinvestment of the Trust Fund, except with respect
to a Trust Asset under the control or direction of an Investment Manager or
Investment Advisor properly appointed by the Board of Directors of the Company
or with respect to a Trust Asset properly subject to Employer or Committee
direction of investment. Subject to the provisions of Sections 2.02, 2.03 and
2.09 and Article III herein, with respect to the Trust Fund, the Trustee shall
have, but shall not be limited to the following powers, rights and duties in
addition to those provided elsewhere in this Trust, the Plan or bylaw:

(a) To invest the Trust Fund primarily in Company Stock (and the Trust may hold
up to 100% of its assets in Company Stock), and to invest or reinvest the Trust
Fund in any common or preferred stocks, open-end or closed-end mutual funds, put
and call options traded on a national exchange, United States retirement plan
bonds, corporate bonds, debentures, convertible debentures, commercial paper,
U.S. Treasury bills, U.S. Treasury notes and other direct or indirect
obligations of the United States Government or its agencies, improved or
unimproved real estate situated in the United States, limited partnerships,
limited liability companies, insurance contracts of any type, mortgages, notes
or other property of any kind, real or personal, and to buy or sell options on
common stock on a nationally recognized exchange with or without holding the
underlying common stock, to buy and sell commodities, commodity options and
contracts for the future delivery of commodities, and to make any other
investments the Trustee deems appropriate, as a prudent man would do under like
circumstances with due regard for the purposes of the Plan. Any investment made
or retained by the Trustee in good faith is proper but must be of a kind (with
the exception of employer securities) constituting a diversification considered
by law suitable for trust investments;

(b) To retain in cash (pending investment, reinvestment or the distribution of
dividends) such reasonable amount as may be required to satisfy liquidity needs

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 3



--------------------------------------------------------------------------------

of the Trust and for the proper administration of the Trust and to invest such
cash as provided in Section 3.01 herein, provided, however, that pending receipt
of directions from the Committee, the Trustee may retain reasonable amounts of
cash, in its discretion, without any liability for interest;

(c) To invest at a reasonable rate of interest or in a common trust fund, as
described in Code Section 584, or in a collective investment fund, the
provisions of which govern the investment of such assets and which the Plan
incorporates by this reference and which conforms to the rules of the
Comptroller of the Currency;

(d) At the direction of the Committee, to lease for oil, gas and other mineral
purposes and to create mineral severances by grant or reservation; to pool or
unitize interests in oil, gas and other minerals; and to enter into operating
agreements and to execute division and transfer orders;

(e) To hold any securities or other property in the name of the Trustee or its
nominee, with depositories or agent depositories or in another form as it may
deem best, with or without disclosing the trust relationship;

(f) To provide information available to the Trustee to enable the Company to
file all tax returns required for the Trust and Plan required of the Trustee;

(g) To receive and to hold all contributions paid to it under the Plan;
provided, however, that the Trustee shall have no duty to require any
contributions to be made to it, to determine that the contributions received by
it comply with the provisions of the Plan or with any resolution of the Board
providing therefor;

(h) At the direction of the Committee, to credit and make distributions from the
Trust Fund to such persons or trusts, in such manner, at such times and in such
forms (cash or other investments permitted by the Plan) as directed by the
Committee without inquiring as to whether a payee or distributee is entitled to
the payment, or as to whether a payment is proper, and without liability for a
payment made in good faith without actual notice or knowledge of the changed
condition or status of the payee or distributee. Unless required by ERISA, the
Trustee is accountable only to the Committee for any payment or distribution
made by it in good faith on the order or direction of the Committee. If any
payment of benefits to be made from the Trust Fund by the Trustee is not
claimed, the Trustee shall notify the Committee of that fact promptly. The
Committee will make a diligent effort to ascertain the whereabouts of the payee
or distributee of benefits returned unclaimed. The Trustee shall dispose of such
payments as the Committee shall direct pursuant to the Plan and in accordance
with ERISA. The Trustee shall have no obligation to search for or ascertain the
whereabouts of any payee or distributee of benefits from the trust Fund unless
required by the Plan, Code or ERISA;

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 4



--------------------------------------------------------------------------------

(i) At the direction of the Committee but subject to its duties under ERISA, to
vote Company Stock as provided in the Plan, and any other stocks, bonds or other
securities held in the Trust, or otherwise consent to or request any action on
the part of the issuer in person, by proxy or power of attorney;

(j) To contract or otherwise enter into transactions between itself, as Trustee,
and the Company or any Employer, or any Company shareholder or other individual,
for the purpose of acquiring or selling Company Stock and, subject to the
provisions of Section 2.03 herein and the Plan, to retain such Company Stock;

(k) At the direction of the Committee, to compromise, contest, arbitrate, settle
or abandon claims and demands by or against the Trust and Trust Fund;

(l) At the direction of the Committee, to begin, maintain or defend any
litigation necessary in connection with the investment, reinvestment and
administration of the Trust, and, to the extent not paid from the Trust Fund and
subject to Section 9.01 herein, the Employers shall indemnify the Trustee
against all expenses and liabilities reasonably sustained or anticipated by it
by reason thereof (including reasonable attorneys’ fees);

(m) At the direction of the Committee, to retain any funds or property subject
to any dispute without liability for the payment of interest, or to decline to
make payment or delivery thereof until final adjudication is made by a court of
competent jurisdiction;

(n) To report to the Company as of the last day of each Plan Year, as of any
Accounting Date (or as soon thereafter as practicable), or at such other times
as may be required under the Plan, the then “Net Worth” of the Trust Fund, which
is, the fair market value of all property held in the Trust Fund, reduced by any
liabilities other than liabilities to Participants (and their Beneficiaries) in
the Plan, as determined by the Trustee;

(o) To furnish to the Company, the Plan Administrator and the Committee an
annual statement of account or accounts for such periods as may be required
under the Plan, showing the condition of the Trust Fund and the Net Worth of the
Trust Fund at the end of the Plan Year, all investments, receipts, disbursements
and other transactions made by the Trustee during the Plan Year, covered by the
statement, and such other information as the Trustee may possess which the
Company requires in order to comply with Section 103 of ERISA. The Trustee shall
keep accurate accounts of all investments, earnings thereon, and all accounts,
books and records related to such investments shall be open to inspection by any
person designated by the Company, Employer or the Committee at reasonable times
and may be audited from time to time by any person or persons as the Company or
Committee may specify in writing. All accounts of the Trustee shall be kept on
an accrual basis. The Committee may direct the Trustee to furnish the Committee,
Plan Administrator or Company with any information relating to the Trust Fund.
If, during the term of this Trust, the

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 5



--------------------------------------------------------------------------------

Department of Labor issues Regulations under ERISA regarding the valuation of
Company Stock or other assets for purposes of the reports required by ERISA, the
Trustee shall use such valuation methods for purposes of the accounts described
by this subparagraph. If the Trustee determines that there is not a generally
recognized market (as contemplated by Section 3(18)(A) of ERISA) for shares of
Company Stock, all valuations of such securities shall be made by an
“Independent Appraiser” in the manner prescribed for employee stock ownership
plans (as described in Section 401(a)(28)(C) of the Code) retained by the
Trustee, and reviewed and finalized by the Trustee, in accordance with
Section 3(18)(B) of ERISA. The Company or the Committee may approve such
accounting by written notice of approval delivered to the Trustee or by failure
to express objection to such accounting in writing delivered to the Trustee
within sixty (60) days from the date upon which the accounting was delivered to
the Company. Nothing herein shall require the Company or the Committee to
approve or otherwise determine the correctness of the Trustee’s valuation of
Company Stock. Upon the receipt of a written approval of the accounting, or upon
the passage of the period of time within which objection may be filed without
written objections having been delivered to the Trustee, such accounting shall
be deemed to be approved, and the Trustee shall be released and discharged as to
all items, matters and things set forth in such account, as fully as if such
accounting had been settled and allowed by decree of a court of competent
jurisdiction in an action or proceeding in which the Trustee, the Committee, the
Company and all persons having or claiming to have any interest in the Trust
Fund or under the Plan were parties;

(p) At the direction of the Committee, to pay any estate, inheritance, income or
other tax, charge or assessment attributable to any benefit which, it shall or
may be required to pay or withhold taxes; and to require before making any
payment such release or other document from any taxing authority and such
indemnity from the intended payee or distributee as the Trustee shall deem
necessary for its protection;

(q) At the direction of the Committee, to employ and to reasonably rely upon
information and advice furnished by agents, attorneys, independent appraisers,
independent financial advisors, accountants or other persons of its choice for
such purposes as the Trustee considers desirable;

(r) To assume, until advised to the contrary, that the Trust evidenced by this
Agreement is qualified under Section 401(a) of the Code and is entitled to tax
exemption under Section 501(a) of the Code;

(s) To have the authority, in addition to Section 2.04(a), to invest and
reinvest the assets of the Trust Fund, in personal property of any kind,
including, but not limited to, Company Stock, bonds, notes, debentures,
mortgages, equipment trust certificates, investment trust certificates, life
insurance, guaranteed investment contracts, preferred or common stock, common
trust funds, mutual funds, collective trust funds, and registered investment
companies; provided, however, that all investments in Company Stock shall be
undertaken pursuant to the provisions of Section 3.01 herein;

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 6



--------------------------------------------------------------------------------

(t) At the direction of the Committee, to exercise any options, subscription
rights and other privileges with respect to the Trust Fund, subject to the
provisions of Article III herein, to manage, sell, contract to sell, grant
options to purchase, convey, exchange, transfer, abandon, improve, repair,
insure, lease for any term even though commencing in the future or extending
beyond the term of the Trust, and otherwise deal with all property, real or
personal, in such manner, for such considerations and on such terms and
conditions as the Trustee decides;

(u) To register ownership of any securities or other property held by it in its
own name or in the name of a nominee, with or without the addition of words
indicating that such securities are held in a fiduciary capacity, and may hold
any securities in bearer form, but the books and records of the Trustee shall at
all times reflect that all such investments are part of the Trust;

(v) At the direction of the Committee, to borrow such sum or sums of money, to
assume indebtedness, to extend mortgages, from time to time as the Trustee
considers necessary or desirable and in the best interest of the Plan, Trust
Fund and Plan Participants, and for that purpose to mortgage or encumber or
pledge any part of the Trust Fund (subject to the provisions of Code
Section 4975(c) and the Regulations issued thereunder);

(w) To perform any and all other acts which are necessary or appropriate for the
proper management, investment and distribution of the Trust Fund;

(x) To construe and interpret the Plan subject to the constructions and
interpretations of the Committee and the Plan Administrator, direction(s) from
the Committee, and the rules and regulations adopted and to answer all questions
arising in the administration, interpretation, and application of the Plan
document and documents related to the Plan’s operation;

(y) To purchase Qualifying Company Stock as an investment of the Trust, provided
the Trustee does not pay in excess of adequate consideration as defined in
ERISA.

(z) To the extent permitted by ERISA, to borrow money, to assume indebtedness,
extend mortgages and encumber by mortgage or pledge.

Sec. 2.05. RESPONSIBILITY OF TRUSTEE. The Trustee shall not be responsible in
any way for the adequacy of the Trust Fund to meet and discharge any or all
liabilities under the Plan or for the proper application of distributions made
or other actions taken upon the direction of the Committee. The powers, duties
and responsibilities of the Trustee shall be limited to those set forth in this
Trust and the Plan, or as later agreed upon by the Trustee, Company, and
Committee in writing.

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 7



--------------------------------------------------------------------------------

Sec. 2.06. COMPENSATION AND EXPENSES. The Trustee shall be entitled to
reasonable compensation for his services, as agreed to between the Company and
the Trustee from time to time in writing and to reimbursement of all reasonable
expenses incurred by the Trustee in the administration of the Trust and Plan.
The Trustee is authorized to pay from the Trust Fund all expenses reasonably
incurred by the Trustee, to the extent such fees and expenses are for the
ordinary and necessary administration and operation of the Trust, including its
compensation, compensation to any agents employed by the Trustee and any
reasonable accounting and reasonable legal expenses, to the extent they are not
paid directly by the Company or Employers. If the Trustee does not pay from the
Trust Fund expenses reasonably incurred, the Company shall pay such expenses. If
the Trustee is permitted to pay such expenses from the Trust Fund but there are
not sufficient amounts in the Trust Fund to pay such expenses, the Trustee has
the right (i) to offset the amounts due to it against the Trust Fund and the
Trustee shall be authorized to sell Trust assets of the Trust Fund, or (ii) to
put Company Stock to the Company pursuant to Section 3.05 hereof, to the extent
necessary to obtain sufficient cash to pay such expenses. Any fee or expense
paid directly or indirectly by the Company shall not be considered an Employer
contribution to the Trust, provided the fee or expense relates to the ordinary
and necessary administration of the Trust.

Sec. 2.07. CONTINUATION OF POWERS UPON TRUST TERMINATION. Notwithstanding
anything to the contrary in this Agreement, upon termination of the Trust, the
powers, rights and duties of the Trustee hereunder shall continue until all
Trust assets have been liquidated and distributed out of the Trust.

Sec. 2.08. BOND. The Trustee shall be required to provide bond pursuant to the
Plan for the faithful performance of its duties under the Trust and Plan, unless
exempted pursuant to ERISA Section 412(a).

Sec. 2.09. COMMITTEE DIRECTIONS. All decisions, determinations, directions,
interpretations, and applications (collectively referred to as “determination”)
of the Plan and Trust by the Committee shall be final and binding upon all
persons, including (but not limited to) the Trustee, the Company, and all
Participants and Beneficiaries unless such determination is in violation of
ERISA or any federal or state laws.

Sec. 2.10. INSURANCE PROCEEDS. The Trustee will allocate any insurance proceeds
received from the purchase of insurance contracts to Participants’ Accounts in
the same manner as the allocation under the Plan of the Employer contribution
for the Plan Year in which the death of the insured Participant occurs.

ARTICLE III

PROVISIONS RELATED TO INVESTMENT OF TRUST FUND

Sec. 3.01. INVESTMENT OF TRUST FUND. Any cash received by the Trustee as
Employer contributions or as Income of the Trust Fund shall be invested at the
direction of the Committee or shall be applied to the payment of General
Obligations of the Trust. In making payments in respect of General Obligations
of the Trust, the income

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 8



--------------------------------------------------------------------------------

shall be first used to pay interest payments. The Trustee is authorized to
purchase Company Stock from cash held in the Trust Fund. The Trustee is further
authorized to purchase Company Stock from the Company or from any shareholder,
and the Company Stock may be outstanding, newly issued or treasury stock. All
purchases or exchanges of Company Stock shall be for no more than “adequate
consideration,” as defined in Section 3(18) of ERISA. If there is no generally
recognized market for Company Stock, “adequate consideration” shall mean the
fair market value of such Company Stock, determined in good faith by the
Trustee. Pending such investment or application of cash, the Trustee may invest
the cash in accordance with Article II hereof or may retain cash uninvested
without liability for interest if it is prudent to act in such a manner.

Sec. 3.02. STOCK SPLITS AND OTHER CAPITAL REORGANIZATION, DIVIDENDS. Any Company
Stock received by the Trustee as a stock split or as a result of a
reorganization or other recapitalization of the Company (collectively referred
to as “stock split”) shall be held in the Trust and allocated in accordance with
the terms of the Plan as of each Accounting Date under the Plan. Cash or stock
in kind Dividends received by the Trustee shall be reinvested in accordance with
the terms of the Plan.

Sec. 3.03. VOTING OF SHARES AND TENDER OR EXCHANGE OFFERS. Company stock held in
the Trust Fund shall be voted, tendered and exchanged by the Trustee as directed
by the Committee, and consistent with its duties described in Section 2.03
herein.

Sec. 3.04. DISTRIBUTION OF TRUST FUND. The Trustee shall make all distributions
in accordance with the direction of the Committee. The Trustee shall not
distribute Company Stock to any participant or terminated participant or
beneficiary of such participant.

Sec. 3.05. PARTICIPANT LOANS. The Trustee shall not be permitted to make loans
to Participants and Beneficiaries.

ARTICLE IV

VALUATION OF TRUST FUND

The Trustee shall value the Trust Fund in accordance with Section 5.02 of the
Plan.

ARTICLE V

NO REVERSION TO EMPLOYER

No part of the corpus or income of the Trust Fund shall revert to any Employer
or be used for, or diverted to, purposes other than for the exclusive benefit of
Participants and other persons entitled to benefits under the Plan, provided,
however, that:

(a) Each Employer’s contribution under the Plan is conditioned on the
qualification of the Plan as applied to that Employer under Sections 401(a) and
4975(e)(7) of the Code and if the Plan does not so qualify, the Trustee shall,
upon written direction of the Committee, return to that Employer the amount of
such

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 9



--------------------------------------------------------------------------------

contribution and any increment thereon within one calendar year after the date
that qualification of the Plan, as applied to that Employer, is denied, but only
if the application for qualification is submitted within the time prescribed by
law.

(b) If, upon termination of the Plan with respect to any Employer, any amounts
are held in a Code Section 415 suspense account which are attributable to the
contributions of such Employer and such amounts may not be credited to the
Accounts of Participants, such amounts, upon the written direction of the
Committee, shall be allocated as provided in Section 3.02 of the Plan.

(c) Employer contributions under the Plan are conditioned upon the deductibility
thereof under Section 404 of the Code, and, to the extent any such deduction of
an Employer is disallowed by the Internal Revenue Service, the Trustee shall,
upon the written direction of the Committee, return the amount of the
contribution (to the extent disallowed), reduced by the amount of any losses
thereon, to the Employer within one year after the date the deduction is
disallowed.

(d) If a contribution or any portion thereof is made by an Employer by a mistake
of fact, the Trustee shall, upon written direction of the Committee, return the
amount of the contribution or such portion, reduced by the amount of any losses
thereon, to the Employer within one year after the date of payment to the
Trustee.

Notwithstanding the foregoing, the Trustee has no responsibility as to the
sufficiency of the Trust Fund to provide any distribution to an Employer under
this Article V.

ARTICLE VI

CHANGE OF TRUSTEE

Sec. 6.01. RESIGNATION OF THE TRUSTEE. The Trustee may resign its position at
any time by giving sixty (60) days’ advance written notice to the Company,
unless such notice period is waived by the Company or the Committee. If the
Company fails to appoint a successor trustee within sixty (60) days of its
receipt of the Trustee’s written notice of resignation, the Trustee will treat
the Board of Directors of the Company as having been appointed as Trustee and as
having their acceptance of the appointment as Trustee with the former Trustee.

Sec. 6.02. REMOVAL OF THE TRUSTEE. The Company may remove the Trustee by hand
delivering or by mailing by registered or certified mail, addressed to such
Trustee at his or her or its last known address, at least sixty (60) days’
advance written notice of removal, subject to providing the removed Trustee with
satisfactory written evidence of the appointment of a successor Trustee and of
the successor Trustee’s acceptance of the trusteeship. If two or more persons
hold the position of Trustee, in the event of the removal of one such person,
during any period the selection of a replacement is pending, or during any
period such person is unable to serve for any reason, the remaining person or
persons will act as the Trustee.

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 10



--------------------------------------------------------------------------------

Sec. 6.03. DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE. If
the Trustee resigns or is removed, it shall promptly transfer and deliver the
assets of the Trust Fund to the successor Trustee, and may reserve such amount
to provide for the payment of all fees and expenses, or taxes then or thereafter
chargeable against the Trust Fund, to the extent not previously paid by the
Employers. The Employers shall be obligated to reimburse the Trust for any
amount reserved by the Trustee. Within sixty (60) days, the resigned or removed
Trustee shall furnish to the Company and the successor Trustee an account of its
administration of the Trust from the date of its last account. Each successor
Trustee shall succeed to the title to the Trust Fund vested in the predecessor
Trustee without the signing or filing of any further instrument, but any
resigning or removed Trustee shall execute all documents and do all acts
necessary to vest such title or record in any successor Trustee. Each successor
Trustee shall have all the powers, rights and duties conferred by this Trust as
if originally named Trustee. No successor Trustee shall be personally liable for
any act or failure to act of a predecessor Trustee, except as required by ERISA.
With the approval of the Company or Committee, a successor Trustee may accept
the account rendered and the property delivered to it by its predecessor Trustee
as a full and complete discharge to the predecessor Trustee without incurring
any liability or responsibility for so doing.

Sec. 6.04. FILLING TRUSTEE VACANCY. The Company shall fill a vacancy in the
office of Trustee as soon as practicable by a writing filed with the person or
entity appointed to fill the vacancy.

ARTICLE VII

ADDITIONAL EMPLOYERS

In addition to the requirements of the Plan, any Employer may become a party to
this Trust Agreement, by:

(a) filing with the Company and the Trustee a copy of a resolution of its board
of directors to that effect; and

(b) filing with the Trustee a copy of a resolution of the Board of Directors of
the Company consenting to such action.

ARTICLE VIII

AMENDMENT AND TERMINATION

Sec. 8.01. AMENDMENT. While the Company expects and intends to continue the
Trust, the Company reserves the right to amend the Trust at any time pursuant to
an action of the Board of Directors of the Company. However, no amendment shall
change the rights, duties and liabilities of the Trustee under the Trust without
its prior written agreement, nor reduce a Participant’s benefits to less than
the amount such Participant would be entitled to receive if such Participant had
resigned from the employ of the Employer on the date of the amendment unless
otherwise required or permitted by the

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 11



--------------------------------------------------------------------------------

Code or ERISA. Amendments to the Trust shall be in writing and shall be
effective upon execution of such amendments by both the Company and the Trustee
unless otherwise agreed.

Sec. 8.02. TERMINATION. The Trust may be terminated as to all Employees on any
date specified by the Company. The Trust will terminate as to any Employer on
the first to occur of the following:

(a) the date it is terminated by that Employer;

(b) the date such Employer’s contributions, or contributions on its behalf to
the Trust, are completely discontinued;

(c) the date such Employer is judicially declared bankrupt under Chapter 7 of
the U.S. Bankruptcy Code; or

(d) the dissolution, merger, consolidation, or reorganization of that Employer,
or the sale by that Employer of all or substantially all of its assets, except
that, with the consent of the Company, such arrangements may be made whereby the
Trust will be continued by any successor to that Employer or any purchaser of
all or substantially all of that Employer’s assets, in which case the successor
or purchaser will be substituted for that Employer under the Trust.

The Trustee’s powers upon termination as described above will continue until
liquidation of the Trust Fund, or the portion thereof attributable to an
Employer, as the case may be. Upon termination of this Trust the Trustee shall
first reserve such reasonable amounts as it may deem necessary to provide for
the payment of any expenses or fees then or thereafter chargeable to the Trust
Fund. Subject to such reserve, the balance of the Trust Fund shall be liquidated
and distributed by the Trustee to or for the benefit of the Participants or
their Beneficiaries, as directed by the Committee after compliance with the Plan
and applicable requirements of ERISA, as amended from time to time, or other
applicable law, accompanied by a certification that the disposition is in
accordance with the terms of the Plan and the Trustee need not question the
propriety of such certification. The Company shall have full responsibility to
see that such distribution is proper and within the terms of the Plan and this
Trust. Any Company Stock remaining subject to pledge will be used to repay the
Exempt Loan but only to the extent permitted under ERISA and the Code.

ARTICLE IX

INDEMNIFICATION, APPOINTMENT OF INVESTMENT MANAGER, AND

APPOINTMENT OF ANCILLARY TRUSTEE

Sec. 9.01. INDEMNIFICATION.

(a) Indemnification. For purposes of this Section 9.01, the term “Indemnitees”
shall mean the Trustee and its officers, directors, employees, and agents.
Subject to the applicable provisions of ERISA, the Company shall indemnify the
Indemnitees for any past or present loss, cost, expense, or other damage,
including

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 12



--------------------------------------------------------------------------------

attorney’s fees, suffered by any of the Indemnitees resulting from or incurred
with respect to any legal proceedings related in any way to the performance of
services by any one or more of the Indemnitees pursuant to this Agreement. The
indemnification provided for in this Section 9.01 shall extend to: (a) any
action taken or not taken by any of the Indemnities at the direction or request
of the Plan Administrator, the Committee, Investment Manager, Investment
Advisor, or of any agent of the Plan Administrator; and (b) all reasonable costs
and expenses incurred by the Indemnitees in enforcing the indemnification
provisions of this Section 9.01, including reasonable attorney’s fees and court
costs. However, these indemnification provisions shall not apply to the extent
that any loss, cost, expense, or damage with respect to which any of the
Indemnitees shall seek indemnification is held by a court of competent
jurisdiction, in a final judgment from which no appeal is taken, to have
resulted either from the gross negligence of one or more of the Indemnitees or
from the willful misconduct of one or more of the Indemnitees.

(b) Defense of Actions.

(i) Notice and Assumption of Defense. If one or more of the Indemnitees receives
notice of any legal proceeding with respect to which indemnification may be
sought against the Company pursuant to Section 9.01(a) (a “Proceeding”), the
Indemnitees shall notify the Company of the Proceeding in writing within ten
(10) days of the commencement of the Proceeding. However, failure by the
Indemnitees to so notify the Company shall not relieve the Company from any
liability, except to the extent that the failure to notify the Company shall
actually have prejudiced the defense of any Proceeding. The Company will be
entitled to assume the defense of the Proceeding with counsel reasonably
satisfactory to the Indemnitees or to otherwise participate in the Proceeding.
If the Company elects to assume the defense of the Proceeding, it then shall pay
all costs of defense.

(ii) Reimbursement of Expenses. The Company shall reimburse the Indemnitees for
all reasonable costs of investigation, of testifying at any hearing, of
responding to discovery proceedings, and of consulting with the Company or the
attorneys for the Company. The Indemnitees shall have the right to employ their
own counsel in any Proceeding, and the reasonable fees and reasonable expenses
of the Indemnitees’ counsel shall be paid by the Company as they are incurred,
if any one or more of the following conditions are satisfied:

 

  (A) The employment by the Indemnitees of their own counsel shall be authorized
by the Company;

 

  (B) The Indemnitees are advised by their counsel that there may be one or more
legal defenses available to them which are different from or additional to
defenses available to the Company (in which case the Company shall not have the
right to assume the defense of the Proceeding on behalf of the Indemnitees);

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 13



--------------------------------------------------------------------------------

  (C) The Company and the Trustee have a conflict of interest;

 

  (D) The allegation made against the Trustee is for gross negligence or willful
misconduct;

 

  (E) The Company fails to assume the defense of the proceeding and to employ
counsel satisfactory to the Indemnitees within fourteen (14) days after being
notified of the commencement of the Proceeding; or

 

  (F) The Indemnitees shall be informed by their counsel that a conflict exists
with the counsel selected by the Company.

(c) Governmental Investigations. The provisions of this Section 9.01 shall apply
if any governmental or private commission or regulatory authority shall
investigate any of the Indemnitees, or shall require any of the Indemnitees to
testify at any hearing or in connection with any investigation, regarding the
performance of services by the Indemnitees pursuant to this Trust Agreement.
Investigations covered by this Section 9.01 shall include, but shall not be
limited to, investigations conducted by any agency of the United States or of
the legislature of any state, or by a stock exchange or other entity having
authority to investigate or regulate similar to that of a stock exchange. In the
case of any investigation, the Indemnitees shall have the right to employ
separate counsel to represent them, and the Company shall pay the reasonable
fees and expenses of the Indemnitees’ counsel as they are incurred. The Trustee
agrees that it shall reasonably cooperate with the Company in connection with
any investigation.

(d) Limitation. If a court of competent jurisdiction shall hold that any payment
or award of indemnification pursuant to the terms of this Agreement shall be
unavailable to any one or more of the Indemnitees from the Company for any
reason other than their gross negligence or willful misconduct, the Company then
shall reimburse the affected Indemnitees, as required by Section 9.01, but
taking into account the basis for the denial of full indemnification by the
court.

(e) Additional Agreements. The Trustee and the Company may also enter into
additional letter agreements further delineating the indemnification agreement
of this Section 9.01, provided the letter agreement is consistent with and does
not violate ERISA and Texas law.

Sec. 9.02. LIMITATION ON LIABILITY - IF INVESTMENT MANAGER, INVESTMENT ADVISOR,
ANCILLARY TRUSTEE OR INDEPENDENT FIDUCIARY APPOINTED. The Trustee shall not be
liable for the acts or omissions of any Investment Manager, Investment Advisor
or an ancillary trustee or custodian appointed by the Company, nor shall the
Trustee be under any obligation to invest or reinvest or otherwise manage any
asset of the Trust Fund which is subject to the

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 14



--------------------------------------------------------------------------------

management of a properly appointed Investment Manager, Investment Advisor,
custodian or ancillary trustee. The Committee, the Trustee, the Company and any
properly appointed Investment Manager, Investment Advisor, custodian or
ancillary trustee may execute a letter agreement pursuant to Section 9.03 herein
as a part of this Trust delineating duties, responsibilities and liabilities of
the Investment Manager, Investment Advisor, custodian or ancillary trustee with
respect to any part of the Trust Fund under the control of the Investment
Manager, Investment Advisor, custodian or ancillary trustee.

The limitation on liability described in this Section 9.02 also applies to the
acts or omissions of an ancillary trustee or independent fiduciary properly
appointed under Section 9.03 hereof. However, if a Trustee, pursuant to the
delegation described in Section 9.03 hereof, appoints an ancillary trustee, the
Trustee is responsible for the periodic review of the ancillary trustee’s
actions and must exercise its delegated authority in accordance with the terms
of the Trust and in a manner consistent with ERISA. The Company, the Trustee and
an ancillary trustee may execute a letter agreement as a part of this Trust
delineating any indemnification agreement between the parties.

Sec. 9.03. APPOINTMENT OF AN INVESTMENT MANAGER, INVESTMENT ADVISOR OR AN
ANCILLARY TRUSTEE. The Company, in writing, may appoint any person or trust
company in any state to act as an Investment Manager, Investment Advisor or as
an ancillary trustee with respect to a designated portion of the Trust Fund. An
Investment Manager, Investment Advisor or ancillary trustee must acknowledge in
writing its acceptance of the terms and conditions of its appointment as an
Investment Manager, Investment Advisor or as an ancillary trustee and its
fiduciary status under ERISA. The Investment Manager, Investment Advisor and
ancillary trustee have the rights, powers, duties, and discretion as the Company
may delegate, subject to any limitations or directions specified in the
instrument evidencing appointment of the Investment Manager, Investment Advisor
or ancillary trustee and to the terms of the Trust or of ERISA. The investment
powers delegated to the Investment Manager, Investment Advisor or to the
ancillary trustee may include any investment powers available under Section 2.04
or Section 3.03 hereof, including but not limited to, the right to invest or
reinvest any portion of the assets of the Trust Fund in Company Stock and to
invest or reinvest any portion of the assets of the Trust Fund in a common trust
fund, as described in Code Section 584, or in any collective investment fund,
the provisions of which govern the investment of such assets and which the Trust
incorporates by this reference, but only if the Investment Manager, Investment
Advisor or ancillary trustee is a bank or similar financial institution
supervised by the United States or by a State and the ancillary trustee (or its
affiliate, as defined in Code Section 1504) maintains the common trust fund or
collective investment fund exclusively for the collective investment of money
contributed by the ancillary trustee (or its affiliate) in a trustee capacity
and which conforms to the rules of the Comptroller of the Currency.

The Investment Manager, Investment Advisor or ancillary trustee may resign its
position at any time by providing at least sixty (60) days’ advance written
notice to the Company, unless the Company waives this notice requirement. The
Company, in writing, may remove an Investment Manager, Investment Advisor or
ancillary trustee at

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 15



--------------------------------------------------------------------------------

any time. In the event of resignation or removal, the Company may appoint
another Investment Manager, Investment Advisor or ancillary trustee, return the
assets to the control and management of the Trustee, or receive such assets in
the capacity of the Investment Manager, Investment Advisor or ancillary trustee.
The Company may delegate its responsibilities under this Section 9.03 herein to
the Trustee.

If the U.S. Department of Labor (“the Department”) requires engagement of an
independent fiduciary to have control or management of all or a portion of the
Trust Fund, the Company will appoint such independent fiduciary, as directed by
the Department. The independent fiduciary will have the duties,
responsibilities, and powers prescribed by the Department and will exercise
those duties, responsibilities, and powers in accordance with the terms,
restrictions, and conditions established by the Department and, to the extent
not inconsistent with ERISA, the terms of the Plan. The independent fiduciary
must accept its appointment in writing and must acknowledge its status as a
fiduciary of the Plan.

Sec. 9.04. PARTIES TO LITIGATION. Except as otherwise provided by ERISA, no
Participant or Beneficiary is a necessary party or is required to receive notice
of process in any court proceeding involving the Plan, the Trust, the Trust Fund
or any fiduciary of the Plan. Any final judgment entered in any proceeding will
be conclusive as to the parties over which the court entering the judgment has
jurisdiction.

ARTICLE X

MISCELLANEOUS

Sec. 10.01. DISAGREEMENT AS TO ACTS. If there is a disagreement between the
Trustee and anyone as to any act or transaction reported in any accounting, the
Trustee shall have the right to have its own account settled by a court of
competent jurisdiction.

Sec. 10.02. PERSONS DEALING WITH TRUSTEE. No person dealing with the Trustee
shall be required to see to the application of any money paid or property
delivered to the Trustee, or to determine whether or not the Trustee is acting
pursuant to any authority granted to it under the Trust or the Plan.

Sec. 10.03. THIRD PARTY AND MULTIPLE TRUSTEES. No person dealing with the
Trustee is obligated to see to the proper application of any money paid or
property delivered to the Trustee, or to inquire whether the Trustee has acted
pursuant to any of the terms of the Trust and Plan. Each person dealing with the
Trustee may act upon any notice, request or representation in writing by the
Trustee, or by the Trustee’s duly authorized agent, and is not liable to any
person in so acting. The certificate of the Trustee that it is acting in
accordance with the Trust and Plan will be conclusive in favor of any person
relying on the certificate. If more than two persons act as Trustee, a decision
of the majority of such persons controls with respect to any decision regarding
the administration or investment of the Trust Fund, or any portion of the Trust
Fund with respect to which such persons act as Trustee. However, the signature
of only one Trustee is necessary to effect any transaction on behalf of the
Trust.

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 16



--------------------------------------------------------------------------------

Sec. 10.04. BENEFITS MAY NOT BE ASSIGNED OR ALIENATED. The interests of
Participants, Beneficiaries and other persons entitled to benefits under the
Trust and Plan are not subject to the claims of their creditors and may not be
voluntarily or involuntarily assigned, alienated or encumbered, except as
allowed pursuant to Code Section 401(a)(13) to the extent that the Committee,
pursuant to the Plan, directs the Trustee that any such interests are subject to
a qualified domestic relations order, as defined in Section 414(p) of the Code.

Sec. 10.05. EVIDENCE. Evidence required of anyone under the Trust may be by
certificate, affidavit, document or other instrument which the person acting in
reliance thereon considers pertinent and reliable, and signed, made or presented
by the proper party.

Sec. 10.06. WAIVER OF NOTICE. Any notice required under the Trust or Plan may be
waived in writing by the person entitled thereto.

Sec. 10.07. COUNTERPARTS. The Trust may be executed in any number of
counterparts, each of which shall be deemed an original and no other
counterparts need be produced.

Sec. 10.08. GOVERNING LAWS AND SEVERABILITY. The Trust shall be construed and
administered according to the laws of the State of New York to the extent that
such laws are not preempted by the laws of the United States of America. If any
provision of the Trust or Plan is held illegal or invalid, the illegality or
invalidity shall not affect the remaining provisions of the Trust and Plan, but
shall be severable, and the Trust and Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted herein.

Sec. 10.09. SUCCESSORS. The Trust shall be binding on the Company, Employer and
any successor thereto by virtue of any merger, sale, dissolution, consolidation
or reorganization, on the Trustee and its successor and on all persons entitled
to benefits under the Plan and their respective heirs and legal representatives.

Sec. 10.10. ACTION. Any action required or permitted to be taken by the Company
under the Trust shall be by resolution of its Board of Directors or by a person
or persons authorized by resolution of its Board of Directors. The Trustee shall
not recognize or take notice of any appointment of any representative of the
Company or Committee unless and until the Company or the Committee shall have
notified the Trustee in writing of such appointment and the extent of such
representative’s authority. The Trustee may assume that such appointment and
authority continue in effect until it receives written notice to the contrary
from the Company or Committee. Any action taken or omitted to be taken by the
Trustee by authority of any representative of the Company or Committee within
the scope of his or her authority shall be as effective for all purposes hereof
as if such action or nonaction had been authorized by the Company or Committee.

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 17



--------------------------------------------------------------------------------

Sec. 10.11. CONFORMANCE WITH PLAN. Unless otherwise indicated in the Trust, all
capitalized terms herein shall have the meaning as stated in the Plan. To the
extent provisions of the Plan and the Trust conflict, the provisions of the Plan
shall govern; provided, however, that the Trustee’s duties and obligations shall
be determined solely under the Trust.

Sec. 10.12. HEADINGS. The headings and sections of this Agreement are for
convenience or reference only and shall have no substantive effect on the
provisions of this Agreement.

[Signature Page Follows]

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Trustee, have caused this Trust Agreement to be signed on the October 1, 2007,
to be effective the July 1, 2007.

 

COMPANY: ROTECH HEALTHCARE INC. By:  

LOGO [g82559ex10_17sig1.jpg]

Its:   Chief Human Resources Officer NORTHSTAR TRUST COMPANY, not in its
corporate capacity but solely in its capacity as trustee of the ROTECH
HEALTHCARE INC. EMPLOYEES PLAN TRUST By  

LOGO [g82559ex10_17sig2.jpg]

Its:   Asst. Vice President

 

ROTECH HEALTHCARE INC. EMPLOYEES PLAN TRUST    Page 19